DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 01/15/2021 for response of the office action mailed on 10/15/2020. Independent claims 1, 7, 12  and 14 are amended.  Claims 5-6, 10-11 and 18-19 were previously cancelled.  Therefore, claims 1-4, 7-9, 12-17 and 20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application aft6er final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/15/2021 has been entered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 12-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (2013/0094367 as submitted in IDS), Zou hereinafter,  in view of  Zhang et al.  (2003/0147386), Zhang hereinafter.

Re. claims 1 and 12, Zou teaches a method of transmitting data by a transmitter in a communication system and an apparatus for transmitting data in a transmitter in a communication system, the apparatus comprising: a transceiver (Fig.1-2 & abstract - a method, an apparatus.. a multimedia service in a WLAN…… receiving a multicast data stream sent by a data server …sending, in a multicast mode…); and a controller (Fig.2, Access Controller 3) configured to: control the transceiver to transmit at least one ……. based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode (Fig.1-3 & ¶0008 - A wireless local area network for carrying out a multimedia service includes: a data server, an access controller, and an access point.  The data server sends a multimedia data stream to a terminal through the access controller and the access point.  The access point is configured to: if a rate of the terminal is higher than or equal to a multicast sending rate at which the access point sends multicast data, send, in a multicast mode, the multicast data stream sent by the data server to the terminal; and if the rate of the terminal is lower than the multicast sending rate of the access point, convert the multicast data stream sent by the data server into a unicast data stream and send the unicast data stream to the terminal.); control the transceiver to receive at least one reception report message including network state information (Fig.1-3 & ¶0024 - The access point 5 judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data. .. the receiving rate of the terminal connected to the access point 5 is monitored in real time. If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed. If the receiving rate is lower than the multicast sending rate, step 106 is performed. ¶0034 - when there are many users, part of terminals may receive the multicast data stream, which reduces the load of the access point 5, reduces the contending for an air interface, thus ensures the quality of the multimedia service and improves the transmission efficiency of the multimedia service.  When the receiving rate is lower than the multicast sending rate, the access point converts the multicast data stream sent by the data server 1 into a unicast data stream and sends the unicast data stream to the corresponding terminal.), wherein the network state information comprises first information for a time at which the at least ……message is received, and second information for a time at which the at least one reception report message is transmitted (See, Fig.3 , 104 and Fig.4, 204, where it clearly shows a comparison between a received rate of a terminal joining a multicast group for multicast data stream and the multimedia sending rate, the comparison, in the scenario, alludes to a difference (or mathematical subtraction) between the received rate of a terminal and the multimedia sending rate… Similar to instant application at least disclosed in ¶0072) ; obtain at least one additional data rate required for packet restoration from the network state information (¶0009 - when there are many users, part of the terminals may receive the multicast data stream, which reduces the load of the access point, namely, the access apparatus, reduces the contending for an air interface, and ensures the quality of the multimedia service.  When the receiving rate of the terminal is lower than the multicast sending rate, the multicast data stream sent by the data server is converted into a unicast data stream and sent to the corresponding terminal. ….when a frame is sent in a unicast mode, the sending rate between the access point and the terminal can be adjusted automatically, so as to ensure that a terminal whose rate is lower than the multicast sending rate of the access point can also receive the data stream. ….the mode for sending the multimedia data stream to the terminal by the access point is determined according to the receiving rate of the terminal, which improves the transmission quality  (packet restoration/packet loss) of the multimedia data stream and enhances the user experience.); calculate at least one reception rate of the receiver by subtracting the at least one additional data rate required for packet restoration from the at least one received data rate (See, Fig.3 , 104 and Fig.4, 204, where it clearly shows a comparison between a received rate of a terminal joining a multicast group for multicast data stream and the multimedia sending rate, the comparison, in the scenario, alludes to a difference (or mathematical subtraction) between the received rate of a terminal and the multimedia sending rate, based on the comparison (mathematical subtraction between the received rate of a terminal and the multimedia sending rate), the mode for sending multimedia data stream to the terminal is determined (BRI: calculated), accordingly, the transmission mode is  adjusted in order to improve transmission quality (packet restoration/packet loss) of multimedia data stream, which,  in turns, enhances user experience); maintain the selected transmission mode when the calculated  at least one reception rate of the receiver is equal to or greater than a reception rate required by a current application (Fig.3 & ¶0024 - If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed.  ¶0027 - 105.  Send the received multicast data stream in a multicast mode. See ¶0028); change the selected transmission mode to another transmission mode when the determined at least one reception rate of the receiver is less than the reception rate required by the current application (Fig.3 & ¶0024 - If the receiving rate is lower than the multicast sending rate, step 106 is performed.¶0029 - 106.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream.);  and control the transceiver to transmit the data based on a current transmission mode (Fig.3 & ¶0027 - 105.  Send the received multicast data stream in a multicast mode… Fig.3 & ¶0029 - send the unicast data stream . Also, see Fig.4, 205 & 206).

Even though, Zou teaches a controller configured to control the transceiver to transmit at least one …….., based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode, yet, Zou does not expressly  teach the claimed feature “probe message”; Also, Zou does not expressly teach calculate at least one value of a round trip time (RTT) based on the at least one reception report message; determine at least one received data rate using the at least one value of the RTT to obtain the at least one received data rate corresponding to a queuing delay in a communication between the transmitter and the receiver.
explicitly discloses a controller (Fig.1, 120) configured to: control the transceiver to transmit at least one probe message, based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…); calculate at least one value of a round trip time (RTT) based on the at least one reception report message (Fig.7-12 & ¶0079 - This multicast-based RTT measurement method has two phases.  In the first phase, one host initiates a measurement by multicasting a packet to the group.  Every host that received the packet will send a feedback to the original host.  The original host can thus calculate the RTT to any of other hosts.) ; determine at least one received data rate using the at least one value of the RTT to obtain the at least one received data rate corresponding to a queuing delay in a communication between the transmitter and the receiver (Fig.1-8 & ¶0042 - In the network measurement infrastructure of the present invention network performance information, distance, is provided in terms of latency (e.g., round-trip delay).. ¶0047 - two hosts A and B are "nearby" to one another if the round trip time from A to B is less than T, i.e. RTT(A,B) < T, where T is a small value, acting as a threshold.  T is an important parameter in probing group formation procedure discussed…It affects the accuracy and performance of the whole system.  … each nearby host should have a similar RTT to all other nearby hosts because they each have a small latency to each other. Fig.7-12 & ¶0079 - This multicast-based RTT measurement method has two phases.  In the first phase, one host initiates a measurement by multicasting a packet to the group.  Every host that received the packet will send a feedback to the original host.  The original host can thus calculate the RTT to any of other hosts. Also, see claims 17-18 ).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network performance tool for  large scale content-based service providers, in turn, assists in optimal deployment and management of their web servers . (¶0001-¶0002, Zhang)

Re. claims 2 and 13, Zou and Zhang teach claims 1 and 12 (respective parent claims).
Zou further teaches  wherein the network state information further comprises at least one information selected from among information associated with a packet loss rate, and information associated with a received data rate(Fig.1-3 & ¶0024 - The access point 5 judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data. .. the receiving rate of the terminal connected to the access point 5 is monitored in real time. If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed. If the receiving rate is lower than the multicast sending rate, step 106 is performed. Examiner interprets network state information comprises at least one information either information with packet loss rate or information associate with a received data rate contrary to applicant’s remarks in page 16, as submitted on 01/15/2021. In fact, applicant recites at least in ¶0076 “the network state information may include at least one piece of information selected from among information related to a packet loss rate, information associated with a received data rate, information associated with the time at which the probe message is received, and information associated with the time at which the reception report message is transmitted”, clearly contradicts applicant’s remarks in page 16, as submitted on 01/15/2021.)
Re. claims 3 and 16, Zou and Zhang teach claims 1 and 12 (respective parent claims).
              Zou further teaches wherein transmitting, to the receiver, the at least one ….. message comprises: transmitting a first …. message, based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode; and transmitting a second …. message, based on the unicast transmission mode when the initially set transmission mode is the unicast transmission mode (Fig.1-2 & Fig. 4 & ¶0038 - 204.  Judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data.  Specifically, the receiving rate of the terminal connected to the access point 5 is monitored in real time.  If the receiving rate is higher than or equal to the multicast sending rate, step 205 is performed.  If the receiving rate is lower than the multicast sending rate, step 206 is performed. ¶0039 - 205.  Send the received multicast data stream in a multicast mode. ¶0041- 206.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream. ¶0044 - 207.  Monitor in real time a first terminal number of terminals receiving the multicast data stream and a second terminal number of terminals receiving the unicast data stream, and dynamically adjust the multicast sending rate according to the first terminal number and the second terminal numbers.  Afterward, according to the adjusted multicast sending rate, the access point 5 determines a mode for sending the data stream. That is, there exists a plurality of terminals (terminals having either multicast or unicast data streams) being monitored by access point, the mode transmission for each terminal (i.e., multicast or unicast) is dynamically adjusted by the access point if the receiving rate of the terminal is higher than the multicast sending rate of the access point (i.e., a predefined value));  
Even though, Zou teaches wherein transmitting, to the receiver, the at least one ……. message comprises: transmitting a first …… message, based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode, yet, Zou does not expressly teach the claimed feature “probe message”; however, in the analogous art, Zhang explicitly discloses wherein transmitting, to the receiver, the at least one probe message comprises: transmitting a  first probe message, based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…)
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network 

Re. claims 4 and 17, Zou and Zhang  teach claims 1 and 12 (respective parent claims).
Zou further teaches   wherein the controller (Fig.2, Access Controller 3)  is further configured to control the transceiver to: transmit a first ….. message, based on the multicast transmission mode; and transmit a second ….. message, based on the unicast transmission mode, and wherein the at least  one reception report message comprises first network state information, obtained when the first …. message transmitted based on the multicast transmission mode is received, and second network state information, obtained when the second …. message transmitted based on the unicast transmission mode is received. Fig.1-2 & Fig. 4 & ¶0038 - 204.  Judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data.  Specifically, the receiving rate of the terminal connected to the access point 5 is monitored in real time.  If the receiving rate is higher than or equal to the multicast sending rate, step 205 is performed.  If the receiving rate is lower than the multicast sending rate, step 206 is performed. ¶0039 - 205.  Send the received multicast data stream in a multicast mode. ¶0041- 206.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream. ¶0044 - 207.  Monitor in real time a first terminal number of terminals receiving the multicast data stream and a second terminal number of terminals receiving the unicast data stream, and dynamically adjust the multicast sending rate according to the first terminal number and the second terminal numbers.  Afterward, according to the adjusted multicast sending rate, the access point 5 determines a mode for sending the data stream. That is, there exists a plurality of terminals (terminals having either multicast or unicast data streams) being monitored by access point, the mode transmission for each terminal (i.e., multicast or unicast) is dynamically adjusted by the access point if the receiving rate of the terminal is higher than the multicast sending rate of the access point (i.e., a predefined value)).
Even though, Zou teaches wherein the controller is further configured to control the transceiver to: transmit a first probe message, based on the multicast transmission mode, yet, Zou does not expressly teach the claimed feature “probe message”; however, in the analogous art, Zhang explicitly discloses wherein the controller (Fig.8, 802) is further configured to control the transceiver to: transmit a first probe message, based on the multicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network performance tool for  large scale content-based service providers, in turn, assists in optimal deployment and management of their web servers . (¶0001-¶0002, Zhang)

Re. claims 7 and 14, Zou teaches a method of receiving data from a transmitter by one of a plurality of receivers in a communication system and an apparatus for receiving, from a transmitter, data in one of a plurality of receivers in a communication system (¶0018 - FIG. 1 shows a system architecture applied in a method for carrying out a multimedia service in a WLAN …. As shown in FIG. 2, the access controller 3 may directly send the data stream to the access point 5. The terminal 7 (a plurality of terminals as shown in fig.1/fig.2)), the apparatus comprising: a transceiver; and a controller configured to control the transceiver to: receive at least ……… message based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode (Fig.1-2 & ¶0008 - A wireless local area network for carrying out a multimedia service includes: a data server, an access controller, and an access point.  The data server sends a multimedia data stream to a terminal through the access controller and the access point.  The access point is configured to: if a rate of the terminal is higher than or equal to a multicast sending rate at which the access point sends multicast data, send, in a multicast mode, the multicast data stream sent by the data server to the terminal; and if the rate of the terminal is lower than the multicast sending rate of the access point, convert the multicast data stream sent by the data server into a unicast data stream and send the unicast data stream to the terminal); transmit at least one reception report message including network state information obtained when the at least …….. is received; and receive data transmitted based on a current transmission mode which is selected based on the network state information (Fig.1-3 & ¶0024 - The access point 5 judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data. .. the receiving rate of the terminal connected to the access point 5 is monitored in real time. If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed. If the receiving rate is lower than the multicast sending rate, step 106 is performed. ¶0034 - when there are many users, part of terminals may receive the multicast data stream, which reduces the load of the access point 5, reduces the contending for an air interface, thus ensures the quality of the multimedia service and improves the transmission efficiency of the multimedia service.  When the receiving rate is lower than the multicast sending rate, the access point converts the multicast data stream sent by the data server 1 into a unicast data stream and sends the unicast data stream to the corresponding terminal.), wherein the network state information comprises first information for a time at which the at least …….message is received, and second information for a time at which the at least one reception report message is transmitted (See, Fig.3 , 104 and Fig.4, 204, where it clearly shows a comparison between a received rate of a terminal joining a multicast group for multicast data stream and the multimedia sending rate, the comparison, in the scenario, alludes to a difference (or mathematical subtraction) between the received rate of a terminal and the multimedia sending rate… Similar to instant application at least disclosed in ¶0072);  wherein at least one additional data rate required for packet restoration is  obtained from the network state information  (¶0009 - when there are many users, part of the terminals may receive the multicast data stream, which reduces the load of the access point, namely, the access apparatus, reduces the contending for an air interface, and ensures the quality of the multimedia service.  When the receiving rate of the terminal is lower than the multicast sending rate, the multicast data stream sent by the data server is converted into a unicast data stream and sent to the corresponding terminal. ….when a frame is sent in a unicast mode, the sending rate between the access point and the terminal can be adjusted automatically, so as to ensure that a terminal whose rate is lower than the multicast sending rate of the access point can also receive the data stream. ….the mode for sending the multimedia data stream to the terminal by the access point is determined according to the receiving rate of the terminal, which improves the transmission quality (packet restoration/packet loss) of the multimedia data stream and enhances the user experience.), wherein at least one reception rate of the receiver is calculated by subtracting the at least one additional data rate required for packet restoration from the at least one received data rate (See, Fig.3 , 104 and Fig.4, 204, where it clearly shows a comparison between a received rate of a terminal joining a multicast group for multicast data stream and the multimedia sending rate, the comparison, in the scenario, alludes to a difference (or mathematical subtraction) between the received rate of a terminal and the multimedia sending rate, based on the comparison (mathematical subtraction between the received rate of a terminal and the multimedia sending rate), the mode for sending multimedia data stream to the terminal is determined (BRI: Calculated), accordingly, the transmission mode is  adjusted in order to improve transmission quality (packet restoration/packet loss) of multimedia data stream, which,  in turns, enhances user experience),  wherein the selected transmission mode is maintained when the determined at least one reception rate of the receiver is equal to or greater than a reception rate required by a current application (Fig.3 & ¶0024 - If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed.  ¶0027 - 105.  Send the received multicast data stream in a multicast mode. See ¶0028), and wherein the selected transmission mode is changed to another transmission mode when the determined at least one reception rate of the receiver is less than the reception rate required by the current application (Fig.3 & ¶0024 - If the receiving rate is lower than the multicast sending rate, step 106 is performed.¶0029 - 106.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream).
Even though, Zou teaches receive at least ……… message based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode, yet, Zou does not expressly  teach the claimed feature “probe message”; Also, Zou does not expressly teach wherein at least one value of a round trip time (RTT) is calculated based on the at least one reception report message, wherein at least one received data rate is determined using the at least one value of the RTT to obtain the at least one received data rate corresponding to a queuing delay in a communication between the transmitter and the receiver,
However, in the analogous art, Zhang explicitly discloses receive at least one probe message based on at least one transmission mode selected from among a multicast transmission mode and a unicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…); wherein at least one value of a round trip time (RTT) is calculated based on the at least one reception report message (Fig.7-12 & ¶0079 - This multicast-based RTT measurement method has two phases.  In the first phase, one host initiates a measurement by multicasting a packet to the group.  Every host that received the packet will send a feedback to the original host.  The original host can thus calculate the RTT to any of other hosts.); wherein at least one received data rate is determined using the at least one value of the RTT to obtain the at least one received data rate corresponding to a queuing delay in a communication between the transmitter and the receiver (Fig.1-8 & ¶0042 - In the network measurement infrastructure of the present invention network performance information, distance, is provided in terms of latency (e.g., round-trip delay).. ¶0047 - two hosts A and B are "nearby" to one another if the round trip time from A to B is less than T, i.e. RTT(A,B) < T, where T is a small value, acting as a threshold.  T is an important parameter in probing group formation procedure discussed…It affects the accuracy and performance of the whole system.  … each nearby host should have a similar RTT to all other nearby hosts because they each have a small latency to each other. Fig.7-12 & ¶0079 - This multicast-based RTT measurement method has two phases.  In the first phase, one host initiates a measurement by multicasting a packet to the group.  Every host that received the packet will send a feedback to the original host.  The original host can thus calculate the RTT to any of other hosts. Also, see claims 17-18 ).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network performance tool for  large scale content-based service providers, in turn, assists in optimal deployment and management of their web servers . (¶0001-¶0002, Zhang)

Re. claims 8 and 15, Zou and Zhang teach claims 7 and 14 (respective parent claims).
Zou further teaches  wherein the network state information further comprises at least one of information selected from among information associated with a packet loss rate, and information associated with a received data rate, (Fig.1-3 & ¶0024 - The access point 5 judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data. .. the receiving rate of the terminal connected to the access point 5 is monitored in real time. If the receiving rate is higher than or equal to the multicast sending rate, step 105 is performed. If the receiving rate is lower than the multicast sending rate, step 106 is performed. Examiner interprets network state information comprises at least one information either information with packet loss rate or information associate with a received data rate contrary to applicant’s remarks in page 16, as submitted on 01/15/2021. In fact, applicant recites at least in ¶0076 “the network state information may include at least one piece of information selected from among information related to a packet loss rate, information associated with a received data rate, information associated with the time at which the probe message is received, and information associated with the time at which the reception report message is transmitted”, clearly contradicts applicant’s remarks in page 16, as submitted on 01/15/2021), and wherein receiving the at least one  … .. comprises: receiving a first … .. transmitted based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode; and receiving a second … transmitted based on the unicast transmission mode when the initially set transmission mode is the unicast transmission mode (Fig.1-2 & Fig. 4 & ¶0038 - 204.  Judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data.  Specifically, the receiving rate of the terminal connected to the access point 5 is monitored in real time.  If the receiving rate is higher than or equal to the multicast sending rate, step 205 is performed.  If the receiving rate is lower than the multicast sending rate, step 206 is performed. ¶0039 - 205.  Send the received multicast data stream in a multicast mode. ¶0041- 206.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream. ¶0044 - 207.  Monitor in real time a first terminal number of terminals receiving the multicast data stream and a second terminal number of terminals receiving the unicast data stream, and dynamically adjust the multicast sending rate according to the first terminal number and the second terminal numbers.  Afterward, according to the adjusted multicast sending rate, the access point 5 determines a mode for sending the data stream. That is, there exists a plurality of terminals (terminals having either multicast or unicast data streams) being monitored by access point, the mode transmission for each terminal (i.e., multicast or unicast) is dynamically adjusted by the access point if the receiving rate of the terminal is higher than the multicast sending rate of the access point (i.e., a predefined value)).
Even though, Zou teaches wherein receiving the at least one  … .. comprises: receiving a first … .. transmitted based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode, yet, Zou does not expressly teach the claimed feature “ probe message”; however, in the analogous art, Zhang explicitly discloses wherein receiving the at least one probe message comprises: receiving a first probe message transmitted based on the multicast transmission mode when a transmission mode initially set in the communication system is the multicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network performance tool for  large scale content-based service providers, in turn, assists in optimal deployment and management of their web servers . (¶0001-¶0002, Zhang)

Re. claims 9 and 20, Zou and Zhang  teach claims 7 and 14 (respective parent claims).
 Zou further teaches  wherein receiving the at least one  … comprises: receiving a first … transmitted based on the multicast transmission mode; and receiving a  second .. transmitted based on the unicast transmission mode, and wherein the at least one reception report message comprises first network state information,   obtained when the first …. transmitted based on the multicast transmission mode is received, and second network state information, obtained when the second … transmitted based on the unicast transmission mode is received (Fig.1-2 & Fig. 4 & ¶0038 - 204.  Judge whether a receiving rate of the terminal is higher than a multicast sending rate at which the access point 5 sends multicast data.  Specifically, the receiving rate of the terminal connected to the access point 5 is monitored in real time.  If the receiving rate is higher than or equal to the multicast sending rate, step 205 is performed.  If the receiving rate is lower than the multicast sending rate, step 206 is performed. ¶0039 - 205.  Send the received multicast data stream in a multicast mode. ¶0041- 206.  Convert the received multicast data stream into a unicast data stream and send the unicast data stream. ¶0044 207.  Monitor in real time a first terminal number of terminals receiving the multicast data stream and a second terminal number of terminals receiving the unicast data stream, and dynamically adjust the multicast sending rate according to the first terminal number and the second terminal numbers.  Afterward, according to the adjusted multicast sending rate, the access point 5 determines a mode for sending the data stream. That is, there exists a plurality of terminals (terminals having either multicast or unicast data streams) being monitored by access point, the mode transmission for each terminal (i.e., multicast or unicast) is dynamically adjusted by the access point if the receiving rate of the terminal is higher than the multicast sending rate of the access point (i.e., a predefined value)).
Even though, Zou teaches wherein receiving the at least one ….. comprises: receiving the first ….. transmitted based on the multicast transmission mode, yet, Zou does not expressly teach the claimed feature “ probe message”; however , In the analogous art, Zhang explicitly discloses wherein receiving the at least one probe message comprises: receiving a first probe message transmitted based on the multicast transmission mode (Fig.1-8 & ¶0006 - One method to obtain network performance information is for each of the initiating hosts to measure the network performance itself, using either unicast or multicast. Fig.1-8 & ¶0078 - It is well-known that multicast introduces much less traffic both from a source and to the network than unicast. .. because packets may be routed differently, the results of unicast- and multicast-based distance measurement are not equal in some cases.Fig.1-8 & ¶0080 - In the table, A-X represents the probe packet send from host A to host X. Since each host replies to the probing packet using multicast…)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zou’s invention of carrying out a multi-media service in a WLAN to include Zhang’s invention of peer-peer based network performance measurement and analysis system and method for large scale networks, because it provides an accurate and a reliable network performance tool for  large scale content-based service providers, in turn, assists in optimal deployment and management of their web servers . (¶0001-¶0002, Zhang)


Response to Arguments


The examiner acknowledges the applicant’s amendments to independent claims 1, 7, 12 and 14.
Earlier claim objections for claims 1, 3, 7-8, 12 and 14-16 have been withdrawn following amended claim languages.
Earlier 112(b) rejection for claim 12 has been withdrawn following amended claim language.

Applicant’s arguments, filed on 01/15/2021, with respect to 35 USC § 103 have been fully considered but they are not persuasive.
Regarding arguments in pages 15-16 for independent claim 1, applicant claims that Zou fails to teach  “wherein the network state information comprises first information for a time at which the at least ……message is received, and second information for a time at which the at least one reception report message is transmitted “. Examiner respectfully disagrees. Zou discloses in  Fig.3 , 104 and Fig.4, 204, where it clearly shows a comparison between a received rate of a terminal joining a multicast group for multicast data stream and the multimedia sending rate, the comparison, in the scenario, alludes to a difference (or mathematical subtraction) between the received rate of a terminal and the multimedia sending rate…The aforesaid disclosures by Zou is similar to instant application at least in ¶0072.
Applicant further asserts that Zou fails to teach “obtain at least one additional data rate required for packet restoration from the network state information“. Examiner respectfully disagrees. Zou further discloses in ¶0009, “when there are many users, part of the terminals may receive the multicast data stream, which reduces the load of the access point, namely, the access apparatus, reduces the contending for an air interface, and ensures the quality of the multimedia service.  When the receiving rate of the terminal is lower than the multicast sending rate, the multicast data stream sent by the data server is converted into a unicast data stream and sent to the corresponding terminal. ….when a frame is sent in a unicast mode, the sending rate between the access point and the terminal can be adjusted automatically, so as to ensure that a terminal whose rate is lower than the multicast sending rate of the access point can also receive the data stream. ….the mode for sending the multimedia data stream to the terminal by the access point is determined according to the receiving rate of the terminal, which improves the transmission quality  (packet restoration/packet loss) of the multimedia data stream and enhances the user experience”.
Applicant also proclaims that Zou fails to teach “calculate at least one value of a round trip time (RTT) based on the at least one reception report message; determine at least one received data rate using the at least one value of the RTT to obtain the at least one received data rate corresponding to a queuing delay in a communication between the transmitter and the receiver“. Examiner agrees, however, in the analogous art, Zhang et al.  (2003/0147386 [Wingdings font/0xF3] a new reference), teaches those limitations as mentioned in  §103 rejection.

For these reasons, it is maintained that independent claim 1 is unpatentable over Zou, in view of Zhang et al.  (2003/0147386 [Wingdings font/0xF3] a new reference).
Similar rational applies to independent claims 7, 12 and 14.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 7, 12 and 14,  similar rationale also applies to all respective dependent claims




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Araya et al; 2005/0078698; See  ¶0031-¶0041, ¶0044,  ¶0046-¶0049, ¶0055,¶0059  along with Fig.1-3, 6A, 6C, Fig.7 (S242,S243, S244), Fig. 8 (S44, S45), Fig. 9 (11, 2, 4), Fig.11 (S52, S57, S54, S55) . Also, see claims 1-12 .
Lai et al; 2017/0078344; See ¶0046-¶0049, ¶0071-¶0074, ¶0076, ¶0091 along with Fig.4,5, 11, 13, 15. Also, see claims 1, 3-5, 8-20.
Boddu et al. (2015/0078158), See Abstract,¶0011-¶0014, ¶0032, ¶0043, ¶0044, ¶0052, ¶0058, ¶0065, ¶0079, ¶0080, ¶0081, ¶0082, ¶0105 along with Fig. 4, Fig. 7-8.
Hashimoto al. (2004/0066763), See  ¶0040,  ¶0043, ¶0052, ¶0053, ¶0057, ¶0083, ¶0085, ¶0137 along with Fig. 1-4, Fig. 6-10.
Wu et al. (2013/0135995). See ¶0025, ¶0027, ¶0030, ¶0038, ¶0039, ¶0040, ¶0047, claims 9, 12 along with Fig.1-6.
IEEE: Energy Efficiency of Unicast Support Multicast with QoS Guarantee; Zheng Chang  and Tapani Ristaniemi; Department of Mathematical Information Technology, University of Jyväskylä, P.O.Box 35, FIN-40014 Jyväskylä, Finland.2013. See Abstract, §I, §II along with Fig.1-5.
IEEE: Efficient Use of Multicast and Unicast Channels for Multicast Service Transmission. Seung Joon Lee, Senior Member, IEEE, Yongjoo Tcha, Sang-Yong Seo, and Seong-Choon Lee, Member, IEEE. 2011. See Abstract, § I, §II, §III.
IEEE: An Adaptive Unicast/Multicast Routing Algorithm for MPSoCs; Masoumeh Ebrahimi, Masoud Daneshtalab, Pasi Liljeberg, Hannu Tenhunen Department of Information Technology, University of Turku, Turku, Finland. 2009. See Abstract, §1,§3, §5 along with Fig. 2-3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 26, 2021